DETAILED ACTION
Claims 1 – 24 have been presented for examination. 
This office action is in response to submission of the application on 08/14/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter over the prior art:
None of the prior art of record take together or in combination disclose the independent claim 1 (and similarly for claim 14 and 24) method for optimizing solution identification for a problem, the method comprising: b) determining fitness of the each generated solution by utilizing a fitness approximation model for selecting one or more solutions from the generated solutions for generating a next generation of solutions until the solutions converge based on a pre-determined convergence target, wherein the fitness approximation model is created by utilizing one or more seed unproductive solutions; c) filtering one or more solutions from the converged solutions by utilizing a filtering model for performing a concrete evaluation, wherein the filtering model is created by utilizing one or more seed productive solutions, and wherein the concrete evaluation is performed for identifying one or more productive solutions and one or more unproductive solutions from the one or more solutions filtered from the converged solutions; d) providing a feedback based on the concrete evaluation related to the one or more unproductive solutions and the one or more productive solutions, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Michalski et al. (US 6523016) teaches a learnable evolution model using HIGH/LOW fitness rules to generate the individuals in the population (see Col 3), and teaches filtering a population prior to restarting the iteration in order to avoid past failure (see Col 4).  However does not appear to explicitly disclose a fitness approximation model based on seed unproductive solution, and then a filtering model based on seed productive solutions.

Yuan, B. “Towards Improved Experimental Evaluation and Comparison of Evolutionary Algorithms” teaches searching clusters of solutions in parallel and performing independent modeling in each cluster, and teaches a learnable evolution model (page 64). However does not appear to explicitly disclose a fitness approximation model based on seed unproductive solution, and then a filtering model based on seed productive solutions.

Sheri et al. “The Simplest Evolution/Learning Hybrid: LEM with KNN” teaches using a learnable evolution model with using clusters for the fitness approximation model (page 3245, left), and teaches verifying each individual prior to being includes in the population (page 3246, right).  However does not appear to explicitly disclose a fitness approximation model generating converged solutions, and then a filtering model based on seed productive solutions for concrete evaluation.

Aggarwal et al. “On Using Partial Supervision for Text Categorization” teaches using seed solutions to create the initial clusters of solutions (page 247, right), and using a preexisting sample of individuals with associated classes to provide the supervision (page 245, left).  However does not appear to explicitly disclose a fitness approximation model based on seed unproductive solution, and then a filtering model based on seed productive solutions.

Sebastiani, F. “Machine Learning in Automated Text Categorization” teaches that a classifier can be initialized with individuals of a known classification (see page 29), and teaches k-NN classifiers (see page 32), and teaches that the classifier is updated based on concrete feedback (see page 28).  However does not appear to explicitly disclose a fitness approximation model based on seed unproductive solution, and then a filtering model based on seed productive solutions for concrete evaluation.

Romero, P. “Statistical Models of the Protein Fitness Landscape: Applications to Protein Evolution and Engineering” teaches a fitness approximation function for high-throughout measurements (see page 10), and teaches identifying most informative points in the design space from previous experimental data before performing further experiments using a Gaussian process regression (see page 101-103), and teaches creating a library of high quality individuals (see page 7).  However does appear to explicitly disclose a fitness approximation model based on seed unproductive solution, and then a filtering model based on seed productive solutions for concrete evaluation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: solution identification engine in claim 14; model unit I and II in claim 15; fitness evaluation unit in claim 16; solution filtering unit in claim 17; concrete evaluation unit in claim 21; feedback unit in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that the solution identification engine and various “unit” amount to generic computer hardware and software (see the instant application Paragraph 18 – 19).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 – 11 and 16 – 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 9, it recites the limitation “the known cluster of productive solutions”.  There is insufficient antecedent basis for this limitation in the claim since the parent claim 7 does not recite a cluster of productive solutions.  It is noted that this feature is recited in claim 8.  This is the interpretation for the prior art search.

With regard to claim 11, it recite the limitation “the pre-determined probability limit”.  is in There is insufficient antecedent basis for this limitation in the claim since the parent claim 7 does not recite a pre-determined probability limit.  It is noted that this feature is recited in claim 9.  This is the interpretation for the prior art search.

With regard to claim 16, it recites the limitation “the model unit I”.  There is insufficient antecedent basis for this limitation in the claim since the parent claim 14 does not recite a module unit I. It is noted that this feature is recited in claim 15.  This is the interpretation for the prior art search.

With regard to claim 17, it recite the limitation “the method”.  There is insufficient antecedent basis for this limitation in the claim since the parent claim 14 is for “a optimization system”.  This claim is interpreted as also being for a system for the prior art search.
Further, it recites the limitation “the model unit II”.  There is insufficient antecedent basis for this limitation in the claim since the parent claim 14 does not recite a module unit I. It is noted that this feature is recited in claim 15.  This is the interpretation for the prior art search.

With regard to claim 10 and 18 – 20, they are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method for optimizing solution identification for a problem, comprising: a) generating multiple solutions randomly for the problem by selecting population of one or more datasets from a search space; b) determining fitness of the each generated solution by utilizing a fitness approximation model for selecting one or more solutions from the generated solutions for generating a next generation of solutions until the solutions converge based on a pre-determined convergence target, wherein the fitness approximation model is created by utilizing one or more seed unproductive solutions; c) filtering one or more solutions from the converged solutions by utilizing a filtering model for performing a concrete evaluation, wherein the filtering model is created by utilizing one or more seed productive solutions, and wherein the concrete evaluation is performed for identifying one or more productive solutions and one or more unproductive solutions from the one or more solutions filtered from the converged solutions; d) providing a feedback based on the concrete evaluation related to the one or more unproductive solutions and the one or more productive solutions; and e) repeating steps a, b, c and d iteratively until a termination condition is met.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)).  For examine, the “generating”, “determining” and “filtering” amount to evolutionary computing steps and filtering steps utilizing numerical models.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “performing a concrete evaluation” and “providing a feedback” amounts to analytical steps recited at a high-level of generality.  Further, any repeating of the abstract idea steps would also be part of the abstract idea.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a processor executing instructions stored in a memory.  The “processor” and “memory” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “processor” and “memory” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 – 8, 10 and 13 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the datasets are composed of one or more attribute types, wherein the attribute types comprises continuous attributes and categorical attributes in claim 2; wherein the generation of solutions from the datasets is based on the attribute types of the datasets in claim 3; wherein the determination of fitness of each of the generated solution determines whether the generated solutions belong to a cluster of known unproductive solutions in claim 4; wherein the fitness of each of the generated solution is determined by calculating a fitness score for each of the generated solution in claim 5; wherein the one or more solutions with high fitness score are selected for the next generation in claim 6; wherein the filtering of the one or more solutions from the converged solutions is based on determining a probability score for each of the one or more solutions in the converged solutions in claim 7; wherein the determined probability score is representative of similarity of the one or more solutions in the converged solutions to a known cluster of productive solutions in claim 8; wherein the one or more solutions in the converged solutions are not utilized for the concrete evaluation if the one or more solutions in the converged solutions are similar to the cluster of known productive solutions in claim 10; and wherein the termination condition is met if a configurable number of solutions associated with the problem are identified in claim 13.  The recited limitations further limit the mathematical and/or mental process steps in the parent claims.  However they do not change their mathematical character and/or preclude them from being performed mentally in combination with a piece of paper.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no recited additional elements. For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 9 and 11 - 12 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the one or more solutions in the converged solutions is marked as similar to the known cluster of productive solutions if the probability score of the one or more solutions in the converged solutions is higher than a pre-determined probability limit in claim 9; wherein the one or more solutions in the converged solutions are marked as a potential solution for the problem if the probability score of the one or more solutions in the converged solutions is lower than the pre-determined probability limit in claim 11; and wherein the feedback comprising the unproductive solutions and the productive solutions is utilized in re-creating and training the fitness approximation model and the filtering model respectively in claim 12.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)).  For examine, the “marked as similar”, “marked as a potential solution” and “re-creating and training the fitness approximation model and the filtering model” amount to mathematical comparison operations, and further to creating/training the models recited at a high-level of generality.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no recited additional elements. For at least these reasons, the claim(s) are not patent eligible.

Independent claim 14 recites a statutory category (i.e. a machine) optimization system for solution identification for a problem, the system comprising: a) generate multiple solutions randomly for the problem by selecting population of one or more datasets from a search space; b) determine fitness of the each generated solution by utilizing a fitness approximation model for selecting one or more solutions from the generated solutions for generating a next generation of solutions until the solutions converge based on a pre-determined convergence target, wherein the fitness approximation model is created by utilizing one or more seed unproductive solutions; c) filter one or more solutions from the converged solutions by utilizing a filtering model for performing a concrete evaluation, wherein the filtering model is created by utilizing one or more seed productive solutions, and wherein the concrete evaluation is performed for identifying one or more productive solutions and one or more unproductive solutions from the one or more solutions filtered from the converged solutions; d) provide a feedback based on the concrete evaluation related to the one or more unproductive solutions and the one or more productive solutions; and e) repeat steps a, b, c and d iteratively until a termination condition is met.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)).  For examine, the “generate”, “determine” and “filter” amount to evolutionary computing steps and filtering steps utilizing numerical models.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “performing a concrete evaluation” and “provide a feedback” amounts to analytical steps recited at a high-level of generality.  Further, any repeating of the abstract idea steps would also be part of the abstract idea.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a memory storing program instructions; a processor configured to execute program instructions stored in the memory; and a solution identification engine in communication with the processor and configured to.  The “processor” and “memory” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “engine” amounts to generic computer components (see Claim Interpretation).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “processor”, “memory” and “engine” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 15 – 16, 18 – 19, 21 and 23 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the solution identification engine comprises a model unit I and a model unit II in communication with the processor, the model unit I is configured to create the fitness approximation model and the model unit II is configured to create the filtering model in claim 15; wherein the solution identification engine comprises a fitness evaluation unit in communication with the processor, the fitness evaluation unit in communication with the model unit I is configured to determine fitness of each generated solution in claim 16; wherein the solution filtering unit is configured to filter the one or more solutions from the converged solutions based on determining a probability score for each of the one or more solutions in the converged solutions in claim 18; wherein the solution filtering unit is configured not to provide the one or more solutions from the converged solutions for the concrete evaluation if the one or more solutions from the converged solutions are similar to the known cluster of productive solutions in claim 19; wherein the solution identification engine comprises a concrete evaluation unit in communication with the processor, the concrete evaluation unit is configured to perform the concrete evaluation on the one or more solutions from the converged solutions marked as the potential solutions in claim 21; and wherein the termination condition is met if a configurable number of solutions associated with the problem are identified in claim 23.  The recited limitations further limit the mathematical and/or mental process steps in the parent claims.  However they do not change their mathematical character and/or preclude them from being performed mentally in combination with a piece of paper.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since there are further recited: various “unit” for performing the abstract idea functions.  The “unit” amount generic computer components which does not amount to an improvement in computer functionality (see Claim Interpretation) (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “unit” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 17, 20 and 22 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the solution identification engine comprises a solution filtering unit in communication with the processor, the solution filtering unit in communication with the model unit II is configured to evaluate each converged solution for determining whether the one or more solutions in the converged solutions belongs to a known cluster of productive solutions in claim 17; wherein the solution filtering unit is configured to mark one or more solutions from the converged solutions as one or more potential solutions for the problem if the probability score of the one or more solutions in the converged solutions is lower than a pre-determined probability limit in claim 20; and wherein the solution identification engine comprises a feedback unit in communication with the processor, the feedback unit is configured to provide the unproductive solutions to the model unit I and the productive solutions to the model unit II utilized in re-creating and training the fitness approximation model and the filtering model respectively in claim 22.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)).  For examine, the “determining”, “mark one or more solutions” and “provide the …. solutions” amount to mathematical comparison operations and passing numerical variables operations recited at a high-level of generality.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since there are further recited: various “unit” for performing the abstract idea functions.  The “unit” amount generic computer components which does not amount to an improvement in computer functionality (see Claim Interpretation) (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “unit” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Independent claim 24 recites a statutory category (i.e. a manufacture) a computer program product comprising: a non-transitory computer-readable medium having computer program code store thereon, the computer-readable program code comprising instructions that, when executed by a processor, caused the processor to: a) generate multiple solutions randomly for the problem by selecting population of one or more datasets from a search space; b) determine fitness of the each generated solution by utilizing a fitness approximation model for selecting one or more solutions from the generated solutions for generating a next generation of solutions until the solutions converge based on a pre-determined convergence target, wherein the fitness approximation model is created by utilizing one or more seed unproductive solutions; c) filter one or more solutions from the converged solutions by utilizing a filtering model for performing a concrete evaluation, wherein the filtering model is created by utilizing one or more seed productive solutions, and wherein the concrete evaluation is performed for identifying one or more productive solutions and one or more unproductive solutions from the one or more solutions filtered from the converged solutions; d) provide a feedback based on the concrete evaluation related to the one or more unproductive solutions and the one or more productive solutions; and e) repeat steps a, b, c and d iteratively until a termination condition is met.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)).  For examine, the “generate”, “determine” and “filter” amount to evolutionary computing steps and filtering steps utilizing numerical models.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “performing a concrete evaluation” and “provide a feedback” amounts to analytical steps recited at a high-level of generality.  Further, any repeating of the abstract idea steps would also be part of the abstract idea.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a non-transitory computer-readable medium having computer program code store thereon, the computer-readable program code comprising instructions that, when executed by a processor, caused the processor to.  The “computer-readable medium” and “processor” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  “engine” amounts to generic computer components (see Claim Interpretation).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “computer-readable medium” and “processor” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148